UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1279


ROBERT SAUNDERS, Administrator of the Estate of the late
Sara E. Saunders,

                      Plaintiff – Appellant,

          v.

SUNBRIDGE  CARE   &  REHABILITATION  CENTER;   DIRECTOR  AT
SUNBRIDGE CARE & REHABILITATION CENTER; DIRECTOR OF NURSING
SUNBRIDGE CARE & REHABILITATION CENTER,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:12-cv-02756-GLR)


Submitted:   August 29, 2013                 Decided: September 3, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Robert Saunders, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert     Saunders       appeals          the   district        court’s    order

dismissing      his     civil    complaint         for    failure      to    comply      with    a

court order.          See Fed. R. Civ. P. 41(b).                  We conclude that the

district court did not abuse its discretion in dismissing the

action for failing to comply with the court’s order directing

Saunders      to   secure       counsel      to    represent          his    wife’s    estate,

having warned him that noncompliance could result in dismissal

and   given     him     multiple       extensions         of   time     to     comply.        See

Ballard v. Carlson, 882 F.2d 93, 95-96 (4th Cir. 1989).                                         We

conclude,       however,        that     the       dismissal          should     be    without

prejudice.         Choice Hotels, Int’l, Inc. v. Goodwin & Boone, 11

F.3d 469, 471-72 (4th Cir. 1993).                        Accordingly, we grant leave

to    proceed      in   forma    pauperis          and    affirm       the     order   of     the

district      court,     modified       to     reflect         that    the     dismissal        is

without prejudice.          We dispense with oral argument because the

facts   and     legal    contentions         are     adequately         presented        in   the

materials     before      this    court      and     argument         would     not    aid    the

decisional process.



                                                                      AFFIRMED AS MODIFIED




                                               2